                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

LUCAS MCLAUGHLIN                                           CIVIL ACTION NO. 18-0704

VERSUS                                                     SECTION P

                                                           JUDGE TERRY A. DOUGHTY

CHAD LEE, ET AL.                                           MAG. JUDGE KAREN L. HAYES



                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Lucas McLaughlin’s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief can be granted.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction and

Motion for Appointed Counsel [Doc. No. 1] are DENIED AS MOOT.

        MONROE, LOUISIANA, this 9th day of October, 2018.




                                             ______________________________________
                                                          Terry A. Doughty
                                                     United States District Judge
